                                          Case 3:20-cv-03503-MMC Document 80 Filed 08/17/21 Page 1 of 7




                                  1

                                  2

                                  3

                                  4                              IN THE UNITED STATES DISTRICT COURT

                                  5                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      CODEXIS, INC.,                                 Case No. 20-cv-03503-MMC
                                  8                      Plaintiff,                     ORDER GRANTING IN PART AND
                                                                                        DENYING IN PART DEFENDANT'S
                                  9                v.                                   MOTION FOR LEAVE TO FILE
                                                                                        AMENDED ANSWER AND
                                  10     CODEX DNA, INC.,                               COUNTERCLAIMS; DIRECTIONS TO
                                                                                        DEFENDANT
                                  11                     Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is plaintiff Codexis, Inc.’s “Motion for Leave to File Amended
                                  14   Answer and Counterclaims,” filed July 7, 2021. Defendant Codex DNA, Inc. has filed
                                  15   opposition, to which plaintiff has replied. Having read and considered the papers
                                  16   submitted in support of and in opposition to the motion, the Court rules as follows.1
                                  17                                          BACKGROUND
                                  18          Plaintiff is a “protein engineering and optimization services” company that, for the
                                  19   past eighteen years, has offered its goods and services under several trademarks,
                                  20   including its registered CODEXIS® mark since at least 2006, and its registered CODEX®
                                  21   mark since at least 2007. (See Opp. at 2:4-6; see also Compl. ¶ 1.)
                                  22          Defendant is a “DNA synthesis company” that, prior to April 2020, offered its
                                  23   goods and services under the name “SGI-DNA.” (See Mot. at 2:18-22; see also Compl.
                                  24   ¶ 22.) In April 2020, defendant “announced that it was changing its name from SGI-DNA
                                  25   to Codex, and began using the CODEX mark in connection with its goods and services.”
                                  26   (See Compl. ¶ 22.)
                                  27
                                              1
                                  28              By order filed August 11, 2021, the Court took the matter under submission.
                                          Case 3:20-cv-03503-MMC Document 80 Filed 08/17/21 Page 2 of 7




                                  1           On May 22, 2020, plaintiff filed the instant action, by which it asserts the following

                                  2    four claims: (1) “Federal Trademark Infringement – 15 U.S.C. § 1114,” (2) “Federal Unfair

                                  3    Competition/False Designation of Origin – 14 U.S.C. § 1125(a),” (3) “Common Law

                                  4    Trademark Infringement,” and (4) “Common Law Unfair Competition.”

                                  5                                           DISCUSSION

                                  6           By the instant motion, defendant, pursuant to Rules 16(b)(4) and 15(a)(2) of the

                                  7    Federal Rules of Civil Procedure, seeks leave to amend its Answer “to add a priority

                                  8    affirmative defense and partial cancellation counterclaims based on information learned

                                  9    during fact discovery.” (See Mot. at 1:10-12.)

                                  10          Where a district court has issued a pretrial scheduling order containing a deadline

                                  11   to amend pleadings, a motion to amend is governed by Rule 16 of the Federal Rules of

                                  12   Civil Procedure. See Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 607-08 (9th
Northern District of California
 United States District Court




                                  13   Cir. 1992) (holding, “[o]nce the district court had filed a pretrial scheduling order pursuant

                                  14   to Federal Rule of Civil Procedure 16 which established a timetable for amending

                                  15   pleadings[,] that rule’s standards controlled”). Once the moving party has made a

                                  16   sufficient showing under Rule 16, such party “must then demonstrate that its motion is

                                  17   also proper under Rule 15.” See Rodarte v. Alameda Cnty., No. 14-CV-00468-KAW,

                                  18   2015 WL 5440788, at *2 (N.D. Cal. Sept. 15, 2015) (citing Johnson, 975 F.2d at 608).

                                  19          Under Rule 16, a pretrial schedule “may be modified only for good cause.” See

                                  20   Fed. R. Civ. P. 16(b)(4). To show good cause, a party moving under Rule 16 must show

                                  21   it acted with “diligence” in “seeking the amendment.” See Johnson, 975 F.2d at 609.

                                  22   “Although the existence or degree of prejudice to the party opposing the modification

                                  23   might supply additional reasons to deny a motion, the focus of the inquiry is upon the

                                  24   moving party’s reasons for seeking modification.” Id. “If that party was not diligent, the

                                  25   inquiry should end.” Id.

                                  26          Under Rule 15, leave to amend should be “freely give[n] . . . when justice so

                                  27   requires.” See Fed. R. Civ. P. 15(a)(2). In determining whether leave to amend is

                                  28   appropriate under Rule 15, courts consider the following four factors: “bad faith, undue
                                                                                     2
                                            Case 3:20-cv-03503-MMC Document 80 Filed 08/17/21 Page 3 of 7




                                  1    delay, prejudice to the opposing party, and futility of amendment.” See DCD Programs,

                                  2    Ltd. v. Leighton, 833 F.2d 183, 186 (9th Cir. 1987).

                                  3            In the instant action, the Court issued its pretrial scheduling order on October 9,

                                  4    2020, by which order the Court set January 18, 2021, as the deadline for amendment of

                                  5    the pleadings. (See Pretrial Preparation Order, filed Oct. 9, 2020.) Consequently,

                                  6    defendant must first show good cause to amend exists under Rule 16, and then, if good

                                  7    cause is shown, must demonstrate the proposed amendment is proper under Rule 15.

                                  8    The Court addresses the two proposed amendments, in turn.

                                  9    A.      Affirmative Defense

                                  10           Defendant first seeks leave to add a “priority affirmative defense” alleging plaintiff’s

                                  11   claims “are barred, in part or in whole, because it lacks prior trademark rights over

                                  12   [defendant] in the field of DNA synthesis.” (See Mot. App. A (Proposed Am. Answer &
Northern District of California
 United States District Court




                                  13   Countercls.) at 10:9-10.) In arguing it was diligent in seeking amendment, defendant

                                  14   asserts it only recently learned that plaintiff now “seeks to enter” the “field of DNA

                                  15   synthesis” and that it began selling its “Codex HiFi DNA polymerase” and “Codex HiCap

                                  16   RNA polymerase” products to customers in January 2021. (See Mot. at 11:12-13; Decl.

                                  17   of Gina Durham (“Durham Decl.”) Ex. 6 (Hammons Dep.) at 51:2-19); see also Brookfield

                                  18   Commc’ns, Inc. v. W. Coast Ent. Corp., 174 F.3d 1036, 1051 (9th Cir. 1999) (discussing

                                  19   determination of priority “[w]hen a senior user of a mark on product line A expands later

                                  20   into product line B and finds an intervening user” (internal quotation and citation

                                  21   omitted)). Specifically, defendant states it first learned of those facts during the

                                  22   depositions of plaintiff’s Chief Executive Officer, John Nicols (“Nicols”), and Senior

                                  23   Director of Business Development, Aaron Hammons (“Hammons”), conducted May 13,

                                  24   2021, and May 26, 2021, respectively. (See Mot. at 10:17-11:12; see also Durham Decl.

                                  25   Ex. 1 (Nicols Dep.) at 106:17-21; Durham Decl. Ex. 6 at 51:2-19.)

                                  26           In response, plaintiff contends defendant, prior to the deadline to amend

                                  27   pleadings, knew plaintiff “is ‘entering’ the allegedly distinct DNA synthesis field.” (See

                                  28   Opp. at 8:14-15.) In particular, plaintiff contends that, at least three months before the
                                                                                      3
                                          Case 3:20-cv-03503-MMC Document 80 Filed 08/17/21 Page 4 of 7




                                  1    deadline, defendant was aware plaintiff had issued a press release announcing its entry

                                  2    into a partnership with Molecular Assemblies, Inc. (“Molecular Assemblies”), a

                                  3    biotechnology company operating “in the field of enzymatic DNA synthesis,” the stated

                                  4    goal of such partnership being “accelerating the commercialization of enzymatic DNA

                                  5    synthesis.” (See Durham Decl. Ex. 3 (Codexis Press Release, dated June 23, 2020); see

                                  6    also Opp. at 8:14-9:2.)2

                                  7           As defendant points out, however, plaintiff’s press release regarding the above-

                                  8    referenced partnership does not state plaintiff itself was intending to expand its product

                                  9    offerings by selling goods and services in the field of DNA synthesis. Rather, the press

                                  10   release suggests plaintiff would be providing its “cash and protein engineering” expertise

                                  11   to Molecular Assemblies, and that Molecular Assemblies, not plaintiff, would

                                  12   “commercializ[e]” any enzymatic DNA synthesis process resulting from the partnership.
Northern District of California
 United States District Court




                                  13   (See Durham Decl. Ex. 3.) Indeed, press coverage regarding the partnership appears to

                                  14   confirm that understanding. (See Decl. of Carl J. Bacon Ex. 7 (article in “Nature

                                  15   Biotechnology” dated Oct. 5, 2020) at 2, 6 (stating, “[i]n June, protein engineering

                                  16   company Codexis announced a collaboration in which it was purchasing $1 million worth

                                  17   of stock in Molecular Assembles to accelerate the latter company’s work on enzymatically

                                  18   driven DNA synthesis”).)3

                                  19          The Court thus finds defendant has made the requisite showing of diligence. See,

                                  20   e.g., Herman Miller, Inc. v. Blumenthal Distrib., Inc., No. LA CV17-04279 JAK (SPx),

                                  21   2019 WL 1416472, at *21 (C.D. Cal. Mar. 4, 2019) (noting, “[i]n general, requests to

                                  22   amend made within one to two months after a party claims to have learned new

                                  23

                                  24          2
                                               Although plaintiff also asserts plaintiff “has been working with and using synthetic
                                  25   DNA as part of its work in protein engineering for nearly two decades now” (see Opp. at
                                       8:14-19 (emphasis in original)), plaintiff fails to show how defendant, even if it had such
                                  26   information, would know or should have known plaintiff intended to eventually offer goods
                                       and services in the field of DNA synthesis.
                                  27          3
                                               The page numbers for Exhibit 7 to the Bacon Declaration, as used herein, are
                                  28   those affixed to the top of each page by this district’s electronic filing program.

                                                                                    4
                                            Case 3:20-cv-03503-MMC Document 80 Filed 08/17/21 Page 5 of 7




                                  1    information are deemed timely”).

                                  2            Plaintiff next argues it would be prejudiced by the requested amendment, as the

                                  3    deadlines for completing fact discovery and serving affirmative expert reports have

                                  4    passed. As defendant points out, however, plaintiff has failed to identify what additional

                                  5    discovery, if any, it would need or what prejudice, if any, it would suffer.

                                  6            Accordingly, with respect to the proposed affirmative defense, the Court finds

                                  7    defendant has made the requisite showing of good cause under Rule 16.

                                  8            As noted, once good cause under Rule 16 has been shown, the Court’s analysis

                                  9    turns to Rule 15. In arguing defendant has failed to make a sufficient showing under

                                  10   Rule 15, however, plaintiff essentially repeats the same arguments it raises with respect

                                  11   to Rule 16, which arguments, for the reasons discussed above, are unavailing.

                                  12           Accordingly, defendant’s motion for leave to amend to add its proposed affirmative
Northern District of California
 United States District Court




                                  13   defense will be granted.4

                                  14   B.      Counterclaims

                                  15           Defendant seeks leave to add three “partial cancellation counterclaims” alleging

                                  16   plaintiff “has never proven use of [plaintiff’s registered] marks . . . in connection with the

                                  17   bona fide sale of DNA synthesis offerings,” and, consequently, that defendant “is entitled

                                  18   to the partial cancellation [of those registrations], properly limiting the goods and services

                                  19   covered [thereunder] to the provision of protein and enzyme optimization services.” (See

                                  20   Mot. App. A at 13:14-16, 14:23-25, 15:19-21, 16:15-17); see also 15 U.S.C. § 1119

                                  21   (providing, “[i]n any action involving a registered mark the court may . . . order the

                                  22   cancelation of registrations, in whole or in part”). In arguing it was diligent, defendant

                                  23   asserts it wasn’t until Nicols’ deposition that it learned plaintiff is claiming its trademark

                                  24   registrations cover goods and services in the field of DNA synthesis. (See Mot. at 13:4-6

                                  25   (citing Durham Decl. Ex. 1 at 44:5-46:19).)

                                  26
                                  27           4
                                               At this stage of the proceedings, the Court makes no determination as to the
                                  28   strength of the defense.

                                                                                       5
                                          Case 3:20-cv-03503-MMC Document 80 Filed 08/17/21 Page 6 of 7




                                  1           As plaintiff points out, however, such claim has been known to defendant since, at

                                  2    the latest, the inception of the instant action. In particular, in support of its trademark

                                  3    infringement claims, plaintiff alleges it is the owner of, inter alia, “U.S. Federal Trademark

                                  4    Registration No. 3,177,355 for the mark CODEXIS® . . ., which covers a variety of goods

                                  5    and services,” including “directed evolution services, namely, the recombination of genes

                                  6    for the benefit of others to produce novel gene sequences for use in science, research,

                                  7    chemistry, and medicine” (see Compl. ¶¶ 1, 13), and that defendant is using “its new

                                  8    CODEX mark . . . in connection with writing synthetic genes in a variety of applications

                                  9    that overlap with and/or are otherwise related to [p]laintiff’s goods and services” (see id.

                                  10   ¶ 2; see also id. ¶ 24 (alleging “[d]efendant purports to offer a variety of goods and

                                  11   services under its CODEX mark, including ‘hardware, software, materials, and

                                  12   methodologies required to rapidly and accurately write large quantities of synthetic
Northern District of California
 United States District Court




                                  13   genes’”)).

                                  14          Accordingly, defendant has failed to make the requisite showing of diligence, and,

                                  15   consequently, has failed to make the requisite showing of good cause under Rule 16.

                                  16   See In re W. States Wholesale Nat. Gas Antitrust Litig., 715 F.3d 716, 737 (9th Cir. 2013)

                                  17   (affirming order denying leave to amend complaint; quoting district court’s observation

                                  18   that “[t]he good cause standard typically will not be met where the party seeking to modify

                                  19   the scheduling order has been aware of the facts and theories supporting amendment

                                  20   since the inception of the action”), aff'd sub nom. Oneok, Inc. v. Learjet, Inc., 575 U.S.

                                  21   373 (2015); see also Johnson, 975 F.2d at 609 (holding, “[i]f th[e] party [seeking

                                  22   amendment] was not diligent, the inquiry should end”).

                                  23                                          CONCLUSION

                                  24          For the reasons stated above, defendant’s Motion for Leave to File Amended

                                  25   Answer and Counterclaims is hereby GRANTED in part and DENIED in part as follows:

                                  26          1.     To the extent defendant seeks leave to add a priority affirmative defense,

                                  27   the motion is GRANTED.

                                  28          2.     In all other respects, the motion is DENIED.
                                                                                      6
                                         Case 3:20-cv-03503-MMC Document 80 Filed 08/17/21 Page 7 of 7




                                  1          Defendant is hereby DIRECTED to file, no later than September 17, 2021, an

                                  2    Amended Answer in accordance with the above.

                                  3

                                  4          IT IS SO ORDERED.

                                  5

                                  6    Dated: August 17, 2021
                                                                                          MAXINE M. CHESNEY
                                  7                                                       United States District Judge
                                  8

                                  9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                7
